Exhibit 12.1 Alpha Natural Resources, Inc. and Subsidiaries Computation of Ratio of Earnings to Fixed Charges (Amounts in thousands except ratio) ThreeMonthsEnded March 31, Earnings: Income from continuing operations before income taxes $ $ Adjustments: Fixed charges Loss from equity investees Amortization of capitalized interest 25 35 Capitalized interest ) ) $ $ Fixed Charges: Interest expense $ $ Portion of rental expense representative of interest Capitalized interest $ $ Ratio of earnings to fixed charges
